LUSK, J.,
dissenting.
Having in mind the standard set by ORS 254.070 to which the attorney general must conform in writing a ballot title, and the limited scope of review of that *639official’s product by tills court, Richardson v. Neuner, 183 Or 558, 564, 194 P2d 989, I think that the ballot title now under scrutiny is sufficient. We have never disapproved a ballot title simply because we thought that we could write a better one. Coneededly, this ballot title is not intentionally unfair, but the court holds that it is, nevertheless, prejudicial, because it may mislead voters into believing that approval of the measure is desirable lest, otherwise, there would be no law of Oregon prohibiting commercial dealing in fish taken illegally. The objection seems to me to be hypercritical. I would certify the attorney general’s ballot title.
I am authorized to say that Mr. Justice O’Connell concurs in this opinion.